 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDtually employ over 10,000 workers.The first of 5 planned buildingswill be ready for operation this summer, the second this fall, and thethird early in 1953.The model shop is temporarily located in aLouisville building but will be transferred to the new plant and becomea part of a permanent combined toolroom and model shop that willservice the entire division.The 21 model shop employees presently employed, classified as modelmakers and sheet metal workers, are engaged in making full-scaleworking samples and models of appliances for laboratory testing. Inthis work, these model makers exercise the usual skills of tool and diemakers.Part of the present operation requires bending materials intoshape to construct electric ranges; this work is now performed by thesheet metal workers in the model shop.To the present group of modelshop employees, the Employer shortly plans to add new classificationsof craft employees such as tool and die makers, tool makers, latheoperators, and milling machine operators.By September 1952, thesetoolroom and model shop employees will be increased to 75; by the endof 1952, to 150 employees; and by June 1953, to 250 employees.Be-cause of the imminence of this substantial expansion, the present groupof model shop employees is not representative of all categories ofemployees to be included in the ultimate toolroom and model shopunit of which they will be a part; nor do they constitute a substantialproportion of the expected full complement of such employees. Inthese circumstances, we believe that any unit determination affectingthese employees would, at present, be premature.'Accordingly, weshall dismiss the petition without prejudice.OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.1Westinghouse Electric Corporation,85 NLRB 1519;CoastPacificLumber Company,78 NLRB 1245.WESTERN ELECTRIC COMPANY, INCORPORATEDandCOMMUNICATIONSWORKERS OF AMERICA,CI(),PETITIONER.Case No. 18-RC-1330.Julj 30, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 67. WESTERN ELECTRIC COMPANY, INCORPORATED=421-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection -with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all salaried employeesof the Employer's telephone division employed at the Employer'sdistributing house inMinneapolis,Minnesota, including methodsanalysts, stock maintainers, assistant stock maintainers, buying assist-ant, and personnel investigator, but excluding professional employees,managerial employees, confidential secretaries, guards, and super-visors as defined in the Act. The Employer agrees with the generalcomposition of the unit sought but urges that the methods analysts,stock maintainers, assistant stock maintainers, and buying assistantshould be excluded on the ground that they are managerial employees,and that the personnel investigator is a professional employee andshould be permitted to vote separately to decide whether or not hedesires to be included in the unit with the salaried office and clericalemployees.-Methods analysts:There are 4 employees in this group who arelocated in the repair shop office although their duties take them to allparts of the shop. Their work concerns the ultimate determinationof costs which form the basis of the Employer's prices on repairs tocommunication equipment for the Employer's customers, principallythe Northwest Bell Telephone Company. The analyst first inspectsthe item of equipment and determines the economic feasibility ofmaking repairs.He determines the tools, layout, floor space, andgrade of labor to be used.When necessary, the analyst makes a timeand motion study and a test run of a particular repair job. The deter-minations are entered on a standard cost sheet, which, after approvalbut without detailed review by the analyst's supervisor, goes to theaccounting division where the costs are extended and a price is estab-lished, usually on lots of 100.About 75 percent of the employee'stime is spent on making analyses of repair on which there are estab-lished specifications.The remainder of the analyst's time is dividedabout equally between jobs which have only analogous specificationsand those which have no specifications at all. ^ The analyst conferswith his supervisor and also-with the operating foreman, who will beresponsible for the job and whom the analyst instructs in the proper 422DECISIONS OF NATIONAL LABOR RELATIONS,BOARDmethod of performing the operations.About 10 percent of theEmployer's prices is questioned by its principal customer, the tele-phone company, and on such occasions the analyst confers with arepresentative of the customer and supplies information to justify theprice.The analysts are high school graduates who have had broadexperience in the repair shop and receive the highest salary grade ofnonsupervisory salaried employees.The Employer contends that the methods analysts are managerialemployees. In this case it is unnecessary for the Board to determinewhether or not these employees are in fact, managerial employees, forit seems clear from the description of their duties that at least theyare highly skilled technical employees.,As the unit petitioned for,and herein found appropriate, is an office and clerical unit, we shall,in accordance with Board policy, exclude the methods analysts astechnical employees?Stock maintainers and assistant stock maintainers:These employees,of whom there are eight, are located in the general office of the storesdivision.The work of these employees consists of maintaining therequired level of stocks carried on the Employer's stock list for dis-tribution to its customers. In the performance of his work the stockmaintainer (and the assistant stock maintainer) receives an inventoryreport showing, among other things, the quantity of the item on hand.Relying on his judgment of the movement of stock, the current specialneeds of customers, and the historical data contained on the stock cardmaintained by him, the stock maintainer (and the assistant stock main-tainer) enters on the stock card the quantity and kind of stock re-quired to bring the stock up to an appropriate level. Stock is thenordered in that amount. The stock maintainer has the authority toorder up to $1,000 of any one stock code item in any one order. Thelimitation on orders by the assistant stock maintainer is $200.Ap-proximately 75 percent in cost and 90 percent in numbers of items ofall purchases of stock replacements are made on the signatures- of .thestock maintainers and assistant stock maintainers.The Employer contends that stock maintainers and assistant stockmaintainers are managerial employees.Although the functions ofthese employees are important to the Employer and understocking oroverstocking may result in loss to it, these factors alone do not makethese employees managerial employees.We find that stock main-tainers and assistant maintainers are not managerial employees and, asoffice, employees, we shall include them in the unit.Buying assistant:This employee works in the buying deparfinentand is under the supervision of the buyer. The function of the buyingsBulldog Electric Products Company,96 NLRB 642.91WillardStorageBattery Company,94 NLRB 1423. EFCO MANUFACTURING,INC.423department is to buy stockfrom outside suppliers(as distinguishedfrom stock received from the Employer's own manufacturing facili-ties)for resale to customers.These supplies are ordered undergeneralcontracts, which are negotiated by the Employer's New York office,and local contracts, which are negotiated by the buyer and usuallycover small cost items.Local contracts are awarded on competitivebids.The buyer has authority to purchase up to $1,000 on any oneitem.The duties of the buyingassistantare to do some of the pre-liminary work leading up to the awardof a localcontract and sub-stitute for the buyer who is away from the office approximately 30percent of the time. Inasmuch as the buyingassistanthas authorityto commit the Employer for the purchaseof materials for a substan-tial part of his work time, we find thathe is a managerialemployee andshall accordingly exclude him from the unit.Personnel investigator:The duties of the personnel investigatorare to recruit employees, to interview and screen applicants for jobs,to make recommendations with regard to hiring, and to do the paperwork with respect to rehiring former employees.He also arranges formedical examinations of new employees and explains to them theEmployer's practices with regard to employee benefit plans, mode ofpayment, and other policies of the Employer.As the personnel in-vestigator recommends the hiring of prospective employees whom hehas interviewed, we shall exclude him from the unit.8We find that all salaried employees of the Employer's telephonedivision employed at the Employer's distributing house in Minne-apolis,Minnesota, including stock maintainers and assistant stockmaintainers, but excluding methods analysts, buying assistant, per-sonnel investigator, professional employees, managerial employees,confidential secretaries, guards, and supervisors as defined in the Actconstitute a unit appropriate for. the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]S Bo, wit Teller,Ino., 84NLRB 414.EFCO MANUFACTURING,INC. andUNITED STEELWORKERS OF AMERICA,CIO.Case No. 1-CA-1149. July 31,19&2Decisionand OrderOn April 29, 1952, TrialExaminerLouis Plost issued his Inter-mediateReport in the above-entitled proceeding, finding that Re-spondent had engaged in andwas engaging in certain unfair labor100 NLRB No. 75.